           Case 2:11-cv-01759-BJR Document 199 Filed 06/19/20 Page 1 of 3




 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     SIERRA CLUB, et al.,
10                                                   Case No. 11-CV-1759-BJR
                        Plaintiffs,
11         and
12                                                   ORDER GRANTING STIPULATED
     THE SPOKANE TRIBE OF INDIANS,                   MOTION SETTING BRIEFING
13                                                   SCHEDULE FOR EPA’S AND
                        Plaintiff-Intervenor,        INTERVENOR-DEFENDANTS’
14                                                   MOTIONS TO DISMISS
           v.
15

16   REGIONAL ADMINISTRATOR OF THE
     ENVIRONMENTAL PROTECTION
17   AGENCY, CHRIS HLADICK, et al.,

18                      Defendants,
19
           and
20
     SPOKANE COUNTY; KAISER ALUMINUM
21   WASHINGTON LLC; and STATE OF
     WASHINGTON DEPARTMENT OF
22   ECOLOGY,
23
                        Defendant-Intervenors.
24

25

26

                                                 1
              Case 2:11-cv-01759-BJR Document 199 Filed 06/19/20 Page 2 of 3




 1           Plaintiffs Sierra Club and Center for Environmental Law & Policy (collectively “Sierra

 2   Club”), Defendants the Regional Administrator of the Environmental Protection Agency, Chris
 3   Hladick and the United States Environmental Protection Agency (collectively “EPA”), Plaintiff-
 4
     Intervenor Spokane Tribe of Indians (the “Tribe”), Defendant-Intervenor Spokane County,
 5
     Defendant-Intervenor Kaiser Aluminum Washington LLC, and Defendant-Intervenor State of
 6
     Washington, Department of Ecology, having come to an agreement among them, jointly request
 7

 8   that this Court approve their stipulated motion, which proposes an updated briefing schedule. This

 9   motion comes before the Court after the EPA and Defendant-Intervenors informed the remaining

10   parties of their plan to seek dismissal of this case for lack of jurisdiction.
11           The Court hereby adopts and enters the parties’ proposed stipulated briefing schedule to
12
     allow the parties to brief and resolve the EPA’s and the Defendant-Intervenors’ anticipated
13
     motions to dismiss, before any other substantive or procedural motions are filed in this case:
14
             1.A.    EPA’s Motion to Dismiss
15                   (limited to 24 pages)                                   July 17, 2020
16
             1.B.    Motions to Dismiss, by Spokane County, Kaiser
17                   Aluminum, and the State of Washington
                     (each limited to 12 pages)                              July 24, 2020
18
             2.A.    Consolidated Opposition to the Motions
19
                     to Dismiss, to be filed by Sierra Club
20                   (limited to 36 pages)                                   August 7, 2020

21           2.B.    Consolidated Opposition to the Motions to
                     Dismiss, to be filed by the Tribe
22                   (limited to 12 pages)                                   August 14, 2020
23
             3.A.    EPA’s Reply on its Motion to Dismiss
24                   (limited to 20 pages)                                   August 28, 2020

25
             3.B.    Replies, by Spokane County, Kaiser
26                   Aluminum, and the State of Washington
                                                        2
           Case 2:11-cv-01759-BJR Document 199 Filed 06/19/20 Page 3 of 3




 1              (each limited to 6 pages)                     September 4, 2020

 2
     IT IS SO ORDERED.
 3
          DATED this 19th day of June, 2020.
 4

 5
                                                   _______________________________
 6                                                 BARBARA J. ROTHSTEIN
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

                                               3
